              Case 1:18-cv-02542-GLR Document 38 Filed 12/17/18 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

DEVON BERNARD HARROD,

         Plaintiff,                                     *

v.                                                      * Case No. 18-2542-GLR

MAYOR AND CITY COUNCIL BALTIMORE *
CITY, et al.,
                                                        *
         Defendants
                                                        *

*        *        *         *       *    *      *       *       *       *      *       *       *       *

             CONSENT MOTION FOR EXTENSION OF TIME TO REPLY TO THE
               BPD'S OPPOSITION TO MR. HENDRIX'S MOTION TO DISMISS

         Defendant Evodio Hendrix, by his undersigned counsel, and with the consent of

defendant/cross-plaintiff, Baltimore City Police Department ("BPD"), moves to extend the time

until December 28, 2018, for Mr. Hendrix to file a reply to the BPD's opposition to Mr.

Hendrix's Motion to Dismiss the BPD's cross-claim. The grounds of this motion are as follows:

         1.       On November 9, 2018, Mr. Hendrix moved to dismiss the BPD's cross-claim. See

ECF 31. On December 3, 2018, the BPD opposed Mr. Hendrix's motion. See ECF 37.

Accordingly, Mr. Hendrix's reply to that opposition is due December 17, 2018. See L.R. 105.2.a.

         2.       The parties are discussing a possible resolution that may alleviate the need for a

ruling on Mr. Hendrix's motion to dismiss the cross-claim. The parties, however, have not yet

concluded their discussions on this issue.

         3.       Therefore, undersigned counsel seeks an extension of time to file the reply to the

BPD's opposition.




18194/11/02869449. DOCXyl
              Case 1:18-cv-02542-GLR Document 38 Filed 12/17/18 Page 2 of 2



         4.       The BPD and Mr. Hendrix have agreed to extend the time until December 28,

2018, for Mr. Hendrix to file any reply.

         5.       The extension contemplated by this motion will not prejudice any party to this

litigation. This motion is not made for the purpose of mere delay or any other improper purpose.

         WHEREFORE, Defendant Evodio Hendrix requests that this Court extend the time, up to

and including December 28, 2018, for Mr. Hendrix to file a reply to the BPD's opposition.

Dated: December 17, 2018

  /5/
Christopher C. Jeffries (Fed. Bar. No. 28587)
Ezra S. Gollogly (Fed. Bar No. 28088)
Emily R. Greene (Fed. Bar. No. 20302)
KRAMON & GRAHAM, P.A.
One South Street, Suite 2600
Baltimore, Maryland 21202
Phone: (410) 752-6030
Fax: (410) 539-1269
cjeffries@kg-law.com
egollogly@kg-law.com
egreene@kg-law.com

Attorneys for Evodio Hendrix




APPROVED this              date of                , 2018.




George L. Russell, III
United States District Judge




18194/11/02869449.DOCXyl                          2
